Citation Nr: 1325377	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  08-00 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA pension benefits already recouped in the amount of $5,560, to include whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision of the Pension Center's Committee on Waivers and Compromises (Committee) which denied the Veteran's request for a waiver of $32,956 indebtedness resulting from an overpayment of VA pension benefits.  

The amount of the Veteran's debt was reduced to $21,599 in July 2008, based upon the Veteran's submission of documentation showing his medical expenses during the time period at issue. 

The Veteran presented sworn testimony in support of his appeal during a September 2009 hearing before the undersigned Veterans Law Judge.  In April 2010, the Board remanded the matter for further evidentiary and procedural development.  

In a November 2011 decision, the RO found that the creation of the debt was proper.  Also, partial waiver for the remaining overpayment debt, which was calculated as $16,039 was granted. 

The Board remanded this case again in October 2012.  In a July 2013 Memorandum, the Committee indicated that after the Committee waived recovery of the Veteran's remaining overpayment debt, which was calculated as $16,039, unfortunately, the Debt Management Center (DMC) did not process the grant and continued to collect recurring payments from the Veteran using the Treasury Offset Program).  To correct this action, the Veteran was issued a refund in the amount of $2,704.85 for the amounts erroneously recouped.  The Board notes that the amount of the debt currently under consideration is $5,560, which is the amount remaining after the initial reduction of the amount of the debt and after the partial waiver.

The Board notes that an Income Verification Match (IVM) folder was previously associated with the Veteran's file but has since been destroyed.  

Also, the Board notes that the Veteran's documents are contained in both his claims file as well as VA's Virtual System.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Board recognizes that this case has been previously remanded to remedy prior due process deficiencies.  Pursuant to the most recent remand, the RO/Committee endeavored to complete the remand actions.  However, the Board provided the following: 

 If further analysis and application of the standard of equity and good conscience is required at this point, (i.e., if the Committee finds that the Veteran's already-recouped debt was validly created), then appropriate evidentiary development pertaining to the elements to be considered under the standard of equity and good conscience, must be undertaken.  The Committee should then review the complete record, applying the standard of equity and good conscience to Veteran's application for waiver of his remaining debt. If the waiver remains denied, wholly or in part, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto.

In response, the RO determined that the debt was valid, but then did not obtain a financial status report (FSR) and issue an SSOC.  An updated FSR would be useful since the RO determined the debt was valid and the matter of a waiver remained.  Unfortunately, this case has to be remanded for these actions.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to submit a current FSR.  The FSR should then be associated with the record.

2.  The Committee should then review the complete record, applying the standard of equity and good conscience to Veteran's application for waiver of his remaining debt.  If the waiver remains denied, wholly or in part, the Veteran and his representative should be furnished an SSOC and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


